Title: To George Washington from William Scudder, 23 May 1790
From: Scudder, William
To: Washington, George



Sir
Goshen in the State of N. york May 23d 1790

I am informed that a Body of Troops are to be Raised for the defence of the Frontiers—I would beg the liberty to mention,

that during the late War, I took an active Part in the cause of the Country as early as Seventeen Hundred & Seventy five, & in the Service in July 1779 I was taken a Prisoner by the Indians at Fort Schuyler, and from a long Captivity in Canada, with a number of Misfortunes & losses having happened to Me since that Period even to this Day, Several Debts I contracted in My own name on account of Recruiting which I have had to pay from my private Interest, there being no regular system provided at the early commencement of the War, which has reduced My Circumstances—But I ever had & still retain a strong impression to Serve My Country; Should be exceeding happy (If it should meet with Your Excellencys Pleasure) to be Honoured with a Commission to raise a Company of Infantry in the Service above mentioned: as I flatter myself I could very soon complete a Company of Stout able Bodyed Men—I had a Lieutn. Commission Dated in November Seventeen Hundred & Seventy Six in the first N. York Regt Commanded by Colo. Van Schaick—but On ac[coun]t of being a Prisoner And not exchanged was absolved with the Army Occasioned My non appointment to a Company.
I Would further beg leave to mention, that I was in the light Infantry in the Regt Commanded by Colonel Richard Butler at the Monmouth Battle Major Benjamin Ledyard of the York line being in the same Regt; who can inform the President respecting my abilities; or as a soldier.
As to my Private Character as a Citizen, & my Family, General Dayton Colo. Ogden or Capt. Dayton at Elizabeth Town, I trust can give ample Satisfaction.
I have so great a Veneration for My Beloved President, as to rest assured he will forgive the freedom I have taken, & will not neglect me consistant with his Dignity—Could I not obtain a Company I should be happy, to the appointment of a Military Post that would not be below my former Rank, or an Embassy into any part of the Continent of America, as I am in the Prime of Life & Blessed be Providence of a Sound Constitution. I am Sir with every mark of Respect your Devoted Servant

William Scudder

